                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE WESTERN DISTRICT OF TEXAS
                                    SAN ANTONIO DIVISION


CODY BROWN,                                        §
                                                   §
                      Plaintiff,                   §               5-18-CV-00977-FB-RBF
                                                   §
vs.                                                §
                                                   §
WERNER HOLDINGS CO., INC.,                         §
                                                   §
                      Defendant.                   §


                              REPORT AND RECOMMENDATION
                           OF UNITED STATES MAGISTRATE JUDGE

To the Honorable United States District Judge Fred Biery:

           This Report and Recommendation concerns the Motion to Dismiss for Failure to

Prosecute filed by Defendant Werner Co., erroneously sued in the name of Werner Holdings Co.

Inc.. See Dkt. No. 18. The District Court referred this case to the undersigned pursuant to

Western District of Texas Local Rule CV-72 and Appendix C. See Dkt. No. 7. Authority to enter

this recommendation stems from 28 U.S.C. § 636(b)(1)(B). For the reasons set forth below,

Defendant Werner’s Motion to Dismiss for Failure to Prosecute, Dkt. No. 18, should be

GRANTED and this case DISMISSED for failure to prosecute or comply with Court orders.

      I.      Factual and Procedural Background

           Plaintiff Cody Brown initiated this products-liability case in the County Court at Law No.

3 in Bexar County Texas on June 28, 2019, asserting claims against Defendant Werner arising

out of a July 2016 incident. See Dkt. No. 1-1. According to his Original Petition, Brown fell

while using a ladder manufactured by Defendant Werner. See id. He blames the ladder for the

fall, contending that one of its legs bent. See id. As a result of the fall, Brown alleges he




                                                   1
sustained ruptured discs and a torn rotator cuff. See id. Brown seeks to hold Werner strictly liable

under Texas law. See id.

       On September 19, 2018, Werner removed this action, citing federal diversity jurisdiction.

See Dkt. No. 1. Shortly after removal, counsel for Plaintiff Cody Brown moved to withdraw—a

request Brown did not oppose. Accordingly, the Court granted the motion to withdraw and set

this case for an initial pretrial conference on December 14, 2018. See Nov. 27, 2018 text order.

The Court advised Brown that he would be required to personally attend the hearing if he

intended to proceed with this action pro se. The Court also informed Brown that he could attend

by and through counsel, if a substitute attorney could be secured. See id.

       On December 14, 2018, the undersigned held the initial pretrial conference, at which

counsel for Werner appeared. Plaintiff Cody Brown, apparently proceeding pro se, did not

appear. Prior to the hearing, a copy of the Court’s order setting the hearing was mailed to Brown

at his last known address on file. At the hearing, which was recorded and held on the record, the

undersigned briefly discussed concerns about the amount in controversy. The Court directed

Werner, as the party invoking diversity jurisdiction, to brief whether and how the amount-in-

controversy requirement has been met in this case. The undersigned also discussed Brown’s

obligation to comply with the Orders of this Court, including to attend (in person or through

counsel, if he retains counsel) any hearing set. Finally, discussion at the hearing touched upon

the fact that it is Brown’s responsibility to ensure that the Clerk’s Office and opposing counsel

have Brown’s up-to-date contact information, including a valid mailing address and telephone

number. This discussion was also memorialized in a written Order dated December 19, 2018,

which was sent to Brown by Regular Mail and by Certified Mail using the address for him on

file. See Dkt. Nos. 12 & 13.




                                                 2
        On January 8, 2019, Werner filed a brief addressing the Court’s amount-in-controversy

concerns. See Dkt. No. 14. Accordingly, a Scheduling Order was entered, setting a discovery

deadline of June 17, 2019 and a dispositive motion deadline of July 17, 2019. See Dkt. No. 15.

        On April 24, 2019, Werner moved for summary judgment. See Dkt. No. 17. In support of

its motion, Werner attached Requests for Admission for which Brown had failed to provide any

timely response. Werner explained that Brown’s failure to respond requires that the Requests for

Admission be deemed admitted. See id. Contemporaneous with its motion for summary

judgment, Werner moved to dismiss Brown’s claims pursuant to Federal Rule of Civil Procedure

41 for failure to prosecute. See Dkt. No. 18. Werner argues that Brown has abandoned his

claims, warranting dismissal. By local rule, Brown’s responses to Werner’s motions were due

within 14-days after each of the respective motions was filed. See Local Rule CV-7(d). Brown

failed to timely respond to either motion.

        On May 13, 2019, the undersigned ordered Brown to show cause—on or before June 3—

why this case should not be dismissed for failure to prosecute or comply with a Court order. See

Dkt. No. 19 at 3. To date, Brown has failed to respond to the Court’s May 13 Show Cause Order.

Instead, on May 22, Werner notified the Court that Brown had apparently filed a Notice of Non-

Suit in state court on December 18, 2018. See Dkt. No. 21. Because this case had been removed,

Werner did not receive notice of Brown’s December 18 filing until May 22. See id. Werner

submits Brown’s Notice of Nonsuit “as further evidence that Plaintiff has abandoned this claim

and is failing to prosecute this litigation and Werner is entitled to dismissal of all of the claims

asserted against it in Plaintiff’s Original Petition.” Id.




                                                    3
   II.      Analysis

         Pursuant to Federal Rule of Civil Procedure 41(b), a district court may, upon a

defendant’s motion, dismiss an action for failure to prosecute or to comply with any court order.

Martinez v. Johnson, 104 F.3d 769, 772 (5th Cir. 1997). “The power to invoke this sanction is

necessary in order to prevent undue delays in the disposition of pending cases and to avoid

congestion in the calendars of the district courts.” Id. (quoting Link v. Wabash Railroad, 370

U.S. 626, 629-30 (1962) (brackets omitted)). But “[t]he scope of the court’s discretion is

narrower when a Rule 41(b) dismissal is with prejudice or when a statute of limitations would

bar re-prosecution of an action dismissed under Rule 41(b) without prejudice.” Brown v. King,

250 Fed. App’x 28, 29 (5th Cir. 2007). Such is the case here. Brown asserts product-liability

claims under Texas law regarding events alleged to have occurred in July 2016. Under Texas

law, the statute of limitations for products liability actions is two years from the date the cause of

action accrues. Zurich Am. Ins. Co. v. JLG Indus., Inc., No. 3:11-CV-3431-L, 2012 WL

3193918, at *3 (N.D. Tex. Aug. 7, 2012) (citing Tex. Civ. Prac. & Rem. Code § 16.003); see

also Bowman v. Sandofi-Aventis U.S., No. A-09-CA-192-SS, 2009 WL 5083435, at *2 (W.D.

Tex. Dec. 10, 2009). And, “[g]enerally, ‘a cause of action accrues when a wrongful act causes an

injury, regardless of when the plaintiff learns of that injury or if all resulting damages have yet to

occur.’” Zurich, 2012 WL 3193918, at *3 (quoting Childs v. Haussecker, 974 S.W.2d 31, 36

(Tex. 1998)).

         Consequently, the applicable narrower scope of discretion reflects that dismissal is

warranted here if (1) there is a clear record of delay or contumacious conduct by Brown and

(2) the Court determines that lesser sanctions would not serve the interests of justice by

prompting diligent prosecution, or where lesser sanctions have been employed but were futile.




                                                  4
See Coleman v. Sweetin, 745 F.3d 756, 766 (5th Cir. 2014). In addition, a finding of at least one

of the following three aggravating factors should be present: “(1) delay caused by [the] plaintiff

himself and not his attorney; (2) actual prejudice to the defendant; or (3) delay caused by

intentional conduct.” Id. at n. 9. “The presence of one aggravating factor, along with a record of

delay or contumacious conduct and consideration of lesser sanctions, will support a dismissal

with prejudice.” Price v. McGlathery, 792 F.2d 472, 475 (5th Cir. 1985). “The district court’s

consideration of lesser sanctions should appear in the record for review of the court’s exercise of

its discretion.” Sturgeon v. Airborne Freight Corp., 778 F.2d 1154, 1159 (5th Cir. 1985). The

above-referenced requirements are met under the circumstances of this case, and dismissal is

warranted here.

       First, the record reflects that in the 9 months this case has been pending in this Court,

Brown has entirely failed to prosecute the case. Specifically, Brown has failed to: (1) meet and

confer as required by Rule 26(f); (2) attend the December 14 Pretrial Conference; (3) submit a

written settlement offer as contemplated by the Scheduling Order; (4) file a report on alternative

dispute resolution as contemplated by the Scheduling Order; (5) timely designate experts; or (6)

respond to any of Werner’s January 29 written discovery requests. There are no lesser sanctions

that could appropriately be employed under these circumstances. Brown has failed to respond to

Werner’s multiple discovery attempts and the Court’s two prior warnings. Because Brown is

proceeding pro se, any delay here is attributable to him, not an attorney. Indeed, Brown’s

conduct appears to be intentional as evidenced by Brown’s December 2018 Notice of Nonsuit

filed in state court. Finally, Brown’s failure to respond to Werner’s basic discovery requests

prejudices Werner in that Werner is unable to mount a defense against the claims raised by

Brown. Accordingly, dismissal is warranted on this record.




                                                5
   III.      Conclusion

          For these reasons, the undersigned recommends that Defendant Werner’s Motion to

Dismiss, Dkt. No. 18, be GRANTED and that this case be DISMISSED for failure to prosecute

or comply with Court orders.

          It is further recommended that all pending motions in this case, including but not limited

to Werner’s Motion for Summary Judgment, Dkt. No. 17, be DISMISSED AS MOOT.

          Having considered and acted upon all matters for which the above-entitled and numbered

case was referred, it is ORDERED that the above-entitled and numbered case is RETURNED

to the District Court for all purposes.

                   Instructions for Service and Notice of Right to Object/Appeal

          The United States District Clerk shall serve a copy of this report and recommendation on

all parties by either (1) electronic transmittal to all parties represented by attorneys registered as

a “filing user” with the clerk of court, or (2) by mailing a copy by certified mail, return receipt

requested, to those not registered. Written objections to this report and recommendation must be

filed within fourteen (14) days after being served with a copy of same, unless this time period is

modified by the district court. 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 72(b). The objecting party

shall file the objections with the clerk of the court, and serve the objections on all other parties. A

party     filing   objections   must   specifically       identify   those   findings,   conclusions,   or

recommendations to which objections are being made and the basis for such objections; the

district court need not consider frivolous, conclusory, or general objections. A party’s failure to

file written objections to the proposed findings, conclusions, and recommendations contained in

this report shall bar the party from a de novo determination by the district court. Thomas v. Arn,

474 U.S. 140, 149-52 (1985); Acuña v. Brown & Root, Inc., 200 F.3d 335, 340 (5th Cir. 2000).




                                                      6
Additionally, failure to timely file written objections to the proposed findings, conclusions, and

recommendations contained in this report and recommendation shall bar the aggrieved party,

except upon grounds of plain error, from attacking on appeal the unobjected-to proposed factual

findings and legal conclusions accepted by the district court. Douglass v. United Servs. Auto.

Ass’n, 79 F.3d 1415, 1428-29 (5th Cir. 1996) (en banc).

       IT IS SO ORDERED.

       SIGNED this 18th day of June, 2019.




                                     RICHARD B. FARRER
                                     UNITED STATES MAGISTRATE JUDGE




                                                7
